DETAILED ACTION
Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a telemetry controller to determine”, “a scheduler to: determine…; and schedule…” in claim 1, “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitations are: “means for determining…”, “means for scheduling…” in claim 25. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
Regarding claim 1, line 2 recites “a workload”, line 5 recites “determine an instance of the workload” it is unclear from the context of the claim what constitutes an instance of the workload. Is an instance a portion of the workload? For examination purposes, examiner interprets the limitation as being a workload.
Regarding claim 1, line 9 recites “a previous thread” it is unclear how the thread relates to the workload or the instance of the workload. The claim language 
As per claims 2-8, they are dependent on claim 1 and fail to cure the deficiencies set forth above for claim 1. Therefore, they are rejected under the same rationale.
As per claim 9, it is a media/product type claim 1 above. Therefore it is rejected under the same rationale above. 
As per claims 10-16, they are dependent on claim 9 and fail to cure the deficiencies set forth above for claim 9. Therefore, they are rejected under the same rationale.
As per claim 17, it is a method type claim 1 above. Therefore it is rejected under the same rationale above. 
As per claims 18-24, they are dependent on claim 17 and fail to cure the deficiencies set forth above for claim 17. Therefore, they are rejected under the same rationale.
As per claim 25, it is a system type claim 1 above. Therefore it is rejected under the same rationale above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 8-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ljubuncic et al. (US 2016/0162004 A1) in view of Hall et al. (US 2011/0283095 A1).

Regarding claim 1, Ljubuncic teaches the invention substantially as claimed including an apparatus comprising: 
	a telemetry controller to determine that a workload is to be offloaded from a first resource to a second resource of a platform (A firmware environment (telemetry controller) of each computing node 102 monitors power consumption of the corresponding computing node 102 and, if the power consumption exceeds an optimal level, may broadcast a request to offload a task to other, remote computing nodes 102 in the system 100 via the network 104.).
and 
a scheduler ([0022]: The task offload module 206 is configured to offload one or more tasks to a remote computing node 102 to be executed, and to execute offloaded tasks accepted from a remote computing device 102) to: 
determine an instance of the workload that is compatible with the second resource ([0042] In block 506, the computing node 102 calculates one or more requirements of the offloaded task. The offloaded task requirements may describe any computing resources, compatible hardware, compatible hardware features, compatible software environments, or other prerequisites required for the computing node 102 to execute the offloaded task; [0043] In block 512, the computing node 102 determines whether to accept the offloaded task based on the offload task requirements and on the available resources of the computing node 102.).

schedule the workload to continue execution based on an exchange of a workload state from the first resource to the second resource, the workload state indicative of a previous thread executed at the first resource.

	However, Hall teaches schedule the workload to continue execution based on an exchange of a workload state from the first resource to the second resource, the workload state indicative of a previous thread executed at the first resource ([0004]: In known multi-threaded processors, if software needs to off-load a thread's workload to another thread, the original thread must start, or spawn, a physical thread by going through all the steps of context switching, context synchronization, and data transfer from one thread to another thread using the memory. A "context" is the minimal set of data used by the thread that must be stored to allow an interrupt of the thread's execution and a continuation of the thread after handling the interrupt. A " context switch" is the process of storing and restoring the state of a processor so that execution of a thread can be resumed from the same point at which the thread stopped executing, or was interrupted.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hall with the teachings of Ljubuncic to utilize offloading techniques to a different node as an assist thread context in which software can offload thread’s workload by transmitting a state of execution. The modification would have been motivated by the desire of ensuring that the execution of the workload can be resumed from the same point at which it was stopped or interrupted.

Regarding claim 2, Ljubuncic teaches further including a capability controller to generate a resource model indicative of one or more resources of the platform based on invoking a composition ([0026]: The offload accept module 214 is configured to receive an offload task request from a remote computing node 102 and determine a power requirement and any compute requirements associated with the offload task request. The offload accept module 214 is configured to determine whether to accept the offload task request based on the requirements of offload task request and on available resources of the computing node 102 (including power resources and/or compute resources). Wherein the broadcasted request to offload corresponds to invoking a composition as the request triggers a self-evaluation of each node to determine whether it has the required resources available before responding with an acceptance message of the workload).

Regarding claim 3, Ljubuncic teaches wherein the telemetry controller is to: 
obtain utilization metrics corresponding to the workload, compare the utilization metrics to a policy, and based on the comparison, determine that the workload is to be offloaded from the first resource to the second resource (Fig. 4, Steps 402, 404, and 406; [0024]: For example, the power management module 210 may compare the current power consumption of the computing node 102 to a threshold power consumption level (policy). The power management module 210 may monitor the current power consumption of individual components of the computing node 102, such as the processor 120, the memory 124, the data storage device 126, and/or the communication circuitry 128; [0025]: determine a power 

Regarding claim 4, Hall teaches wherein the scheduler is to: 
pause execution of the workload at the first resource ([0004]: the thread stopped executing); 
save the workload state of the workload into a memory, and offload the workload to the second resource, the second resource to obtain the workload state from the memory for continued execution of the workload at the workload state ([0004]: A "context switch" is the process of storing and restoring the state of a processor so that execution of a thread can be resumed from the same point at which the thread stopped executing, or was interrupted.).

Regarding claim 5, Ljubuncic teaches wherein the telemetry controller is to periodically compare utilization metrics to policy data to optimize execution of the workload at the platform ([0030] In block 306, the computing node 102 monitors power consumption of the computing node 102 using the firmware environment 208; [0032]: Additionally, although illustrated as performing the blocks 306, 308 concurrently and then looping back to block 304, it should be understood that in some embodiments the computing node 102 may perform those operations in any order including concurrently, sequentially, continually, periodically, or in an interleaved manner.).

Regarding claim 8, Ljubuncic teaches wherein the telemetry controller is to: 
obtain utilization metrics corresponding to the workload (Fig. 3, monitor power consumption using firmware environment and offload tasks); 
compare the utilization metrics to a policy ([0024]: For example, the power management module 210 may compare the current power consumption of the computing node 102 to a threshold power consumption level (policy). The power management module 210 may monitor the current power consumption of individual components of the computing node 102, such as the processor 120, the memory 124, the data storage device 126, and/or the communication circuitry 128; [0025]: determine a power requirement for a task to be offloaded when the power consumption of the computing node 102 exceeds the optimal level.); and 
based on the comparison, determine that the workload is to be onloaded from the second resource to the first resource (Fig. 4, Step 414, Fig. 5, Steps 506-514; [0043] In block 512, the computing node 102 determines whether to accept the offloaded task based on the offload task requirements and on the available resources of the computing node 102. For example, the computing node 102 may determine whether power capacity exists for the power requirements of the offloaded task. As another example, the computing node 102 may also consider whether computational capacity exists for one or more compute requirements. For example, in additional to considering power capacity, the computing node 102 may determine if processor capacity exists for the processor requirements of the offloaded task. The computing node 102 may determine not to accept an offload task request if power capacity is available but sufficient processor capacity is not available for the offloaded task. Instead, the computing node 102 may accept an offload task request for a storage-bound task, an I/O-bound task, or another task with lower processor requirements. The computing node 102 may make similar determinations for any other requirements of the offloaded task. In block 514, the computing 

Regarding claim 9, it is a media/product type claim having  similar limitations as claim 1. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a media/product type claim having  similar limitations as claim 2. Therefore, it is rejected under the same rationale above.

Regarding claim 11, it is a media/product type claim having  similar limitations as claim 3. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a media/product type claim having  similar limitations as claim 4. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having  similar limitations as claim 5. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a media/product type claim having  similar limitations as claim 8. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a method type claim having  similar limitations as claim 1. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having  similar limitations as claim 2. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a method type claim having  similar limitations as claim 3. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a method type claim having  similar limitations as claim 4. Therefore, it is rejected under the same rationale above.

Regarding claim 21, it is a method type claim having  similar limitations as claim 5. Therefore, it is rejected under the same rationale above.

Claims 6, 7, 14, 15, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ljubuncic and Hall, as applied to claim 1 above, in further view of Sabella (US 2018/0183855 A1).

Sabella was cited in IDS.

Regarding claim 6, Ljubuncic and Hall do not expressly teach further including an orchestrator is to distribute the workload between two or more resources when first threads corresponding to a first task of the workload are optimizable on the first resource and second threads corresponding to a second task of the workload are optimizable on the second resource.

	However, Sabella teaches further including an orchestrator is to distribute the workload between two or more resources when first threads corresponding to a first task of the workload are optimizable on the first resource and second threads corresponding to a second task of the workload are optimizable on the second resource ([0038] FIG. 1 illustrates an architecture of a system 100A in accordance with various embodiments. In system 100A, mobile edge hosts (MEHs) 200 (including MEH 200-1, MEH 200-2, and MEH 200-3) may execute compute-intensive functionalities of applications (e.g., including App1, App2, and App3), namely application part(s) y (e.g., application part y1 of App1, application part y2 of App2, and application part y3 of App3) improving user experience. The MEHs 200 may execute the tasks of application parts y since MEHs 200 may have high performance capabilities as compared to user equipment (UE) 101 (e.g., including UE 101-1, UE 101-2, and UE 101-3). Additionally, less computationally intensive functionalities, namely application part(s) x (e.g., application part x1 of App1, application part x2 of App2, and application part x3 of App3) of the applications, may be executed by the UE 101.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sabella with the teachings of Ljubuncic and Hall to utilize offloading techniques among nodes to assist in the execution of a workload. The modification would have been motivated by the desire of providing rich 

Regarding claim 7, Sabella teaches further including an orchestrator to orchestrate generation of multiple instances of a workload based on capability information, the capability information corresponding to one or more available resources of the platform in which the workload is configured to execute ([0090] The application requirements may be rules and requirements associated to/with one or more MEAs 336, such as deployment model of the application (e.g., whether it is one instance per user, one instance per host, one instance on each host, etc.); required virtualized resources (e.g., compute, storage, network resources, including specific hardware support); latency requirements (e.g., maximum latency, how strict the latency constraints are, latency fairness between users); requirements on location; mobile edge services that are required and/or useful for the MEAs 336 to be able to run; mobile edge services that the MEAs 336 can take advantage of, if available; connectivity or mobility support/requirements (e.g., application state relocation, application instance relocation); required mobile edge features, such as VM relocation support or UE identity; required network connectivity (e.g., connectivity to applications within the mobile edge system, connectivity to local networks, or to the Internet); information on the operator's mobile edge system deployment or mobile network deployment (e.g., topology, cost); requirements on access to user traffic; requirements on persistent storage; traffic rules; DNS rules, etc; [0091] The MEC-O 321 may consider the requirements and information listed above and information on the resources currently available in the MEC system 400 to select one or several MEHs 200 within the mobile edge system 400 to host MEAs 336 and/or for computational offloading. After one or more 

Regarding claim 14, it is a media/product type claim having  similar limitations as claim 6. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having  similar limitations as claim 7. Therefore, it is rejected under the same rationale above.

Regarding claim 22, it is a method type claim having  similar limitations as claim 6. Therefore, it is rejected under the same rationale above.

Regarding claim 23, it is a method type claim having  similar limitations as claim 7. Therefore, it is rejected under the same rationale above.

Regarding claim 25,  it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Claim 25 comprises an additional limitation “distribute a workload at an edge platform” which is taught by Sabella in at least (Title: Application computation offloading for mobile edge computing). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson (US 11,134,022 B2) Simple integration of an on-demand compute environment.
Bengualid et al. (US 2017/0199559 A1) Method for Fair Off-Loading of Computational Tasks for Efficient Energy Management in Mobile Devices like Smart Phones.
Addepalli et al. (US 2013/0212212 A1) APPLICATION CONTEXT TRANSFER FOR DISTRIBUTED COMPUTING RESOURCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195